                      Case 2:19-mj-01405 Document 1 Filed 08/16/19 Page 1 of 5
AO 91 (Rev. 11/11) Criminal Complaint (approved by AUSA Jose R. Arteaga)                                  2019-101



                                     UNITED STATES DISTRICT COURT
                                                                      for the
                                                    Eastern District of Pennsylvania

                  United States of America                                 )
                                V.                                         )
                       JOHN HAMMOND                                        )    Case No.    ( Cf-I L(OS      ·vi
                                                                           )
                                                                           )
                                                                           )
                                                                           )
                           Defendant(s)


                                                   CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                    August 15, 2019                   in the county of             Montgomery           in the
     Eastern           District of _ _ _P_e_n_n_sy~l_
                                                    va_n_i_
                                                          a __ , the defendant(s) violated:

            Code Section                                                           Offense Description
 Title 18, United States Code,                    Possession of a firearm by a felon
 Section 922(g)(1)




         This criminal complaint is based on these facts:
                                       SEE ATTACHED AFFIDAVIT (incorporated herein)




         ~ Continued on the attached sheet.



                                                                                                   Complainant 's signature

                                                                                               Thomas M. Acerno , SA HSI
                                                                                                    Printed name and title

Sworn to before me and signed in my presence.                                                                                              ':.



Date:


City and state:                 Philadelphia, Pennsylvania                                 Honorable Marilyn Heffley, U.S.M.J .
                                                                                                    Printed name and title
            Case 2:19-mj-01405 Document 1 Filed 08/16/19 Page 2 of 5



                                    AFFIDAVIT

       I, Thomas M. Acerno, am a Special Agent with the Department of Homeland
Security, Immigration and Customs Enforcement, Homeland Security Investigations.

       I have been an HSI Special Agent since 2010. Prior to joining HSI, I served for
three years as an intelligence analyst with a financial task force, New York High Intensity
Financial Crime Area ("HIFCA"). I am a graduate of Marist College, holding a Bachelor's
degree in Criminal Justice, and I also earned a Master's degree in National Security and
Public Safety from the University of New Haven. In the course of my experience as an HSI
agent, I have been involved in the investigation of smuggling, commercial fraud
violations, intellectual property rights violations, and other crimes. My experience as an
HSI Special Agent has included the investigation of cases involving the use of computers
and the internet to commit customs law violations and financial crimes. I have received
training and have gained experience in computer-based crimes, computer evidence
identification, computer evidence seizure and processing, and various other criminal laws
and procedures.

       This affidavit is being submitted in support of arrest warrant for JOHN
HAMMOND for his possession of a firearm on August 15, 2019, after having been
convicted of a crime punishable by imprisonment for a term exceeding one year, in
violation of Title 18, United States Code, Section 922(g)(1). The following information was
compiled by me from a variety of sources to include my own personal knowledge and
observations as well as the knowledge and observations of other law enforcement officers
and agents with whom I am working on this investigation. Because this complaint is being
submitted for a limited purpose. I have not included every fact known to me concerning
this investigation, rather I have submitted only those facts and circumstances that I
believe establish probable cause to support the issuance of an arrest warrant for JOHN
HAMMOND. Based upon my investigation and my discussions with other law
enforcement officials involved in this investigation, I have knowledge of the following
facts:

   1.   On August 15, 2019, an international mail parcel addressed to JOHN HAMMOND
        containing four counterfeit Glock Trigger Switches was delivered to 1509 Staley
        Circle, Harleysville, Pennsylvania, 19438 ("The Subject Address") by a U.S. Postal
        Inspection Service Undercover Agent ("UCA"). Glock Trigger Switches are
        essentially conversion devices are designed and created for the sole purpose of
        converting semi-automatic Glock pistols into fully automatic machineguns. These
        devices vary by design and appearance but all, when properly installed on a semi-
        automatic Glock pistol, will allow the firearm to expel more than one projectile by
        a single pull of the trigger, at a rate of approximately 1,200 rounds per minute.



                                             1
       Case 2:19-mj-01405 Document 1 Filed 08/16/19 Page 3 of 5



2. After the package was delivered, Homeland Security Investigation ("HSI") Agents,
   along with U.S. Postal Inspection Service, Pennsylvania State Police, and
   Towamencin Township Police Department executed a federal search and seizure
   warrant (19-1389-M) approved by the Honorable David R. Strawbridge, U.S.M.J.,
   in the Eastern District of Pennsylvania on August 14, 2019, on The Subject Address.

3. During the execution of the search warrant, officers identified the package that was
   delivered to The Subject Address by the UCA on the kitchen table. The parcel of
   Glock Trigger Switches was recovered by the officers. An additional 25 Glock
   Trigger Switches were discovered and seized during the search of the residence.

4. During the execution of the search warrant Pennsylvania State Police Special
   Emergency Response Team ("SERT") encountered HAMMOND in bed in the
   basement of The Subject Address.

5. Officers observed two stacked fully loaded magazines in a Ruger Model AR-556,
   AR-15 semi-automatic rifle serial number 853-23200 ("AR-15") with one round in
   the chamber of the rifle, and two additional fully loaded magazines next to the AR-
   15. The AR-15 rifle was located next to a chair approximately six feet from where
   HAMMOND was first located by officers.

6. At approximately 11:00 a.m., as the residence was being searched, HAMMOND
   was advised of his Miranda rights and signed a waiver of Miranda right form.
   During a subsequent statement, HAMMOND stated that he possessed the AR-15
   by adding accessories to the AR-15 to include a folding stock.

7. HAMMOND has a lengthy history of arrests and convictions for felonies which
   prohibit HAMMOND from possessing a firearm. These convictions include:

             a. On May 8, 1997, HAMMOND was arrested by the Lower Providence
                Township, PA police department and charged with violations of the
                drug and cosmetic act for the manufacture of a controlled substance by
                person not registered. He was found guilty on December 11, 1997, and
                was sentenced to one year eleven months confinement.

             b. On November 17, 2008, HAMMOND was arrested by the Pennsylvania
                State Police and charged with unlawful possession of a firearm.
                HAMMOND plead guilty, and on April 28, 2009, he was sentenced to
                three years confinement and one-year probation.

             c. On December 15, 2008, HAMMOND was arrested by the Pennsylvania
                State Police and charged with theft by unlawful taking and criminal
                consp1racy. On March 17, 2009, HAMMOND was convicted and
                                         2
        Case 2:19-mj-01405 Document 1 Filed 08/16/19 Page 4 of 5



                sentenced to a minimum of 21 months confinement to a maximum of
                six years confinement and six years' probation.

8. I have spoken with a Special Agent from the Bureau of Alcohol, Tobacco, Firearms
   and Explosives (ATF) who specializes in interstate nexus analysis. I was informed
   that Ruger does not manufacture any firearms in the Commonwealth of
   Pennsylvania, therefore, the Ruger Model AR-556, AR-15 semi-automatic rifle,
   bearing serial number 853-23200 discussed in paragraph 5 above was
   manufactured outside the Commonwealth of Pennsylvania. Therefore, by virtue of
   its presence in Pennsylvania at the time of its seizure, the firearm traveled through
   the channels of interstate commerce sometime prior to its seizure.




                                         3
                Case 2:19-mj-01405 Document 1 Filed 08/16/19 Page 5 of 5



         13. Based on the above facts, I believe there is probable cause that defendant JOHN
             HAMMOND has violated Title 18 United States Code, Section 922(g)(1)
             (possession of a firearm by a felon).




                                                 ~ft.{.c:z_
                                               THOMAS M. ARCERNO
                                               Special Agent
                                               Department of Homeland Security
                                               Homeland Security Investigations



      Sworn and subscribed to before me

      This   /&~ay of   a.,,,,,,/:, - 2019




  ' ·/J,. ,:(..J         1/     -'..l,<,,,,.
      Hltr/-RABLE~HEdi:
~ -   United States Magistrate Judge
      Eastern District ofPennsylvania




                                                 4
